1355-/?
                               ELECTRONIC RECORD                          j ^JfrvfU

COA #      02-13-00066-CR                        OFFENSE:        OTHER CRIMINAL


STYLE:     Mark Mabry v. The State ofTexas       COUNTY:         Denton

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    362nd District Court


DATE: 09/11/2014                 Publish: NO     TC CASE #:      F-2011-1709-D




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 1355-/?
STYLE:   Mark Mabry v. The State of Texas             CCA #:

     PRO SE.                          Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Re?u&i>                                      JUDGE:

DATE:      OX hi 1201?                                SIGNED:                           PC:

JUDGE:        fa L4y^hu£h~                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD